Citation Nr: 1111856	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-47 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of a vestibular schwannoma.  

2.  Entitlement to service connection for bilateral hearing loss, including as a residual of the vestibular schwannoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1982 to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, and a July 2009 rating decision by the Cheyenne, Wyoming, RO.

The Veteran testified at a September 2010 videoconference hearing before the undersigned at the Cheyenne VA Medical Center (VAMC).  Transcript is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The competent and probative evidence is in approximate balance as to whether the Veteran's vestibular schwannoma was incurred during active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a vestibular schwannoma was incurred during active service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  In view of the disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as brain tumors, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
The Veteran in this case contends that his vestibular schwannoma, surgically resected in December 2008, was incurred during active service.  Specifically, a private physician, Dr. A.E.W., opined that the schwannoma began in 1987.  Further, the Veteran conducted research of various internet and medical articles and found that, based on the growth rate of typical schwannomas (2 or 3 millimeters per year) and on the size of the schwannoma found during surgery in 2008 (3.6 centimeters), his schwannoma has to have begun while he was still in active service.  He also states that he began to experience hearing loss and tinnitus in the left ear during active service, and that these conditions can be early symptoms of a schwannoma.  The Board notes that the Veteran has been granted service connection for tinnitus, effective from April 4, 2008.  

The Veteran's May 1982 enlistment examination report is negative for any notation of ear problems.  An audiogram showed puretone thresholds of 15, 5, 10, 0, and 5 decibels at 500, 1000, 2000, 3000, and 4000 hertz (Hz), respectively.  Subsequent audiograms do not indicate hearing loss.  

In May 1986, the Veteran complained of a left ear ache for 10 days.  On physical examination, the ear was normal, although the tympanic membrane was blue in color, indicating an infection.  He was referred to see a doctor, who assessed left otitis media.  The Veteran was again diagnosed with otitis media in September 1989, although it is unclear whether that diagnosis involved the left ear.  

In April 1991, one week after the Veteran's separation from service, he was seen at the VAMC for right ear pain.  He also complained of bilateral tinnitus and possible hearing loss.  The doctor assessed bilateral tinnitus and possible hearing loss, and referred the Veteran for an audiogram.  

An audiogram was conducted in July 1991.  It showed hearing within normal limits in both ears from 250 to 4000 Hz, sloping to a mild loss at 6000 Hz, and rising back to within normal limits at 8000 Hz.  Word recognition ability at 50 decibels and 90 decibels was good.  Tympanograms were within normal limits, and acoustic reflexes were present ipsi and contra.  The Veteran was told to return if he noticed any change in his hearing sensitivity or tinnitus, and was counseled to wear hearing protection in noisy situations.  

In June 2008, the Veteran admitted to hearing difficulties in his left ear, as well as ongoing tinnitus.  On physical examination, his tympanic membranes were clear and intact.  No treatment or diagnosis was rendered.  

The Veteran was afforded a VA examination in October 2008 with regard to hearing loss.  He reported bilateral tinnitus, much worse on the left, since service.  An audiogram demonstrated puretone thresholds of 5, 5, 5, 5, and 15 decibels in the right ear and 40, 60, 65, 65, and 70 decibels in the left ear at frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was at 100 percent in the right ear and 54 percent in the left ear.  The examiner related the Veteran's tinnitus to military noise exposure, but stated the etiology of left ear hearing loss could not be resolved without resort to speculation due to the asymmetric nature of the hearing loss and the fact that the configuration was not characteristic of noise exposure.  

In November 2008, an MRI was performed which showed a 3.6- by3-centimeter posterior fossa mass, most compatible with the presence of a vestibular schwannoma.  The Veteran had surgery to remove the tumor in December 2008.  The operative report states that he had begun losing hearing in his left ear in 1991, and then had slowly progressive tinnitus involving both ear, significantly worse in the left.  He also had intermittent and progressively severe headaches that involved the left ear, and tended to wander to the left while walking.  He denied any episodic vertigo, difficulty with facial movement, facial sensation, swallowing, focal motor weakness of the extremities, loss of coordination, or decreased sensation.  The discharge diagnosis was an acoustic neuroma.  

At a follow-up appointment at the University of Colorado Hospital, Dr. A.E.W. noted that the Veteran claimed to notice hearing loss in 1990, but that had had problems dating back to 1986 or 1987.  At that time, the doctor observed, there was a very limited initial workup, with no imaging done of his brain.  From that time, he had experienced a slowly progressive increase in left-side hearing loss with tinnitus in both ears, left greater than right.  Currently, he had headaches, significant imbalance, and mild blurry vision.  He also had nearly complete hearing loss in the left ear.  The doctor said it was very likely that the Veteran had harbored the tumor at least as far back as 1987, in light of his history of tinnitus and hearing loss.  

A March 2009 VAMC note indicates that the Veteran was to have a cochlear device implanted in his left ear to restore some of his hearing.  

He was afforded another VA examination in April 2009.  It was conducted by a physician assistant due to the length of time it would take to get an Ear Nose Throat (ENT) specialist evaluation.  He complained of ongoing headaches, progressively severe balance problems, facial paralysis, and taste problems.  An audiogram showed puretone thresholds above 50 and 60 decibels at all frequencies from 500 to 4000 Hz in the left ear.  The right ear continued to demonstrate hearing within normal limits.  The examiner assessed unilateral deafness following surgery, as well as vestibular schwannoma status pose surgical excision with residuals of headache, dizziness, and balance problems.  There was also mild numbness on the left side of the lower lip.  The examiner stated he could not resolve the issue of whether the vestibular schwannoma was related to service without resort to mere speculation.  The neurosurgery note from January 2009 stated there was a long-standing history of left-sided hearing loss, but review of private and VA medical records showed no left-side hearing complaints until June 2008.  Further, hearing was essentially normal on examination in 1991 after the Veteran left service.  The examiner noted he was unable to find any brain imaging or other hearing evaluations between 1991 and 2008.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise with regard to whether the left vestibular schwannoma is related to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence demonstrates that a nexus exists between the Veteran's vestibular schwannoma and his active military service.

Despite the lack of documentation of left ear hearing problems (a potential symptom of a vestibular schwannoma) from the time of separation from service until 2008, there is documented tinnitus (another potential symptom of a schwannoma) from April 1991 forward, and Dr. A.E.W. said it was likely that the tumor had manifested in 1987 or earlier, based on the inception of left ear hearing loss and tinnitus problems.  Moreover, the VA examiner was unable to render a nexus opinion.  Thus, there are no unfavorable competent opinions in the claims file.  Giving the benefit of the doubt to the Veteran, the Board finds that a grant of service connection for the residuals of his vestibular schwannoma is warranted.  
  
In addition, the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his difficulty hearing, ringing in his ears, and other self-observed symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's difficulty hearing and his tinnitus are found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board also finds his statements to be credible.  The Veteran's statements that he experienced tinnitus during service or shortly thereafter are supported by the medical records.  The records also show complaints of hearing loss in 1991, even though he did not have a hearing loss disability, as defined by VA regulations, at that time.  (See 38 C.F.R. § 3.385.)  Although the Veteran is not competent to make a medical diagnosis of a vestibular schwannoma, he is competent to report symptoms of difficulty hearing and ringing in his ears.  Moreover, none of the medical professionals has proffered an unfavorable opinion as to whether the vestibular schwannoma was incurred in active service.  Indeed, the only competent medical opinion supports the Veteran's contentions.     

Thus, considering the statements of the Veteran as to his ear problems during and after service, as well as the competent medical evidence, the Board will give the benefit of the doubt to the Veteran and grant the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for post-operative residuals of a vestibular schwannoma is granted.  

REMAND

The Board is of the opinion that VA's duty to assist includes affording the Veteran another VA examination with regard to his hearing loss claim under the facts and circumstances of this case.  

VA will provide a medical examination which includes a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  An examination is deemed "necessary" if the evidence of record (lay or medical) includes competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

Here, although the Veteran was afforded a VA examination in October 2008, the examiner was unable to render an opinion with regard to the Veteran's left ear hearing loss without resorting to speculation.  Moreover, the examiner did not address the question of whether the Veteran's bilateral hearing loss could be related to his vestibular schwannoma.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination with an ENT specialist with regard to the causation or etiology of his current bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the examiner for review of the medical history in conjunction with the examination, and the examination report should reflect that such review was accomplished.   

a.  The examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's bilateral hearing loss was incurred during or caused by active service, or whether such incurrence or causation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and include a comment as to the significance of the audiograms conducted during active service and the post-service complaints of hearing loss and audiogram in 1991.

b.  If the answer to the above question is negative, the examiner should next address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the currently diagnosed bilateral hearing loss, even if not directly related to service,  has been caused or aggravated by the Veteran's vestibular schwannoma or surgical resection thereof, or whether such causation or aggravation is unlikely (i.e., less than a 50-50 probability).  The examiner must provide an explanation for the opinion reached, and should comment on the asymmetric nature of the hearing loss noted in October 2008.

c.  If the examiner concludes that the Veteran's hearing loss was aggravated by his vestibular schwannoma, the examiner should attempt to identify the baseline level of severity of the hearing loss before the onset of aggravation.  The examiner must provide an explanation for the opinion reached.  

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

f.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


